441 F.2d 1165
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Preston HULL, Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Marvin Ray MUNDS, Appellant.
Nos. 26519, 26520.

Appeals, Ninth Circuit.
May 10, 1971, Rehearing Denied July 1, 1971.
George W. Hunt (appeared), of Humphreys & Hunt, San Diego, Cal., for appellant Hull.
Wesley C. Blake (argued), San Diego, Cal., for appellant Munds.
Brian E. Michaels (argued), Asst. U.S. Atty., Harry Steward, U.S. Atty., Robert H. Filsinger, Chief, Crim.  Div., San Diego, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges; and REAL,1 District judge.
PER CURIAM:


1
The judgments of conviction are affirmed.  We find no error.


2
United States v. Markham, 9 Cir., 440 F.2d 1119, decided April 12, 1971, answers the principal contention made here.


3
The mandate will issue now.



1
 The Honorable Manuel L. Real, United States District Judge, Central District of California, sitting by designation